Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This office action is responsive to a NEW APPLICATION filed October 4, 2021 for the patent application 17/493,329.

Status of Claims

2.	Claims 1-20 are presented for examination in this office action. 

Double Patenting
3.	Claims 1-20 of this application conflicts with claims 1-24 of U. S. Patent No. 11,163,274 (Application Number: 15/616736). 
4.	Claims 1-20 of this application conflicts with claims 1-17 of U. S. Patent No. 9,829,869 (Application Number: 13/532557). 
5.	Claims 1-20 of this application conflicts with claims 1-20 of U. S. Patent No. 9,703,275 (Application Number: 13/844304). 

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of U. S. Patent No. 11,163,274.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the corresponding patent claims.
Claims of this instant application
Claims of Patent Number: 11,163,274
1. A remote monitoring and control system for landscape or agricultural environments, each of the landscape or agricultural environments having at least one irrigation device configured to monitor environmental, soil, or climate conditions and/or configured to control irrigation or climate, the remote monitoring and control system comprising: a server computer system located remotely from the landscape or agricultural environments, said server computer system communicatively coupled to at least one irrigation device in each landscape or agricultural environment over a communications network and configured to receive data from and control operation of the at least one irrigation device, said server computer system also coupled to client devices operated by end-users over a communications network and wherein the server computer system is configured to transmit data to and receive remote control commands or queries from respective client devices as directed by the end- users for respective one or more of the at least one irrigation device, wherein said server computer system provides a configurable user interface to the end-users, said user interface comprising a dashboard configured to be customized by each end-user to display user selected data and at least a first map, wherein settings for dashboards configured by end-users are stored and used for subsequent uses of one or more of the dashboards by the end-users, wherein the user selected data and the first map displayed to the end-user correspond to at least one site for which the respective end-user is authorized to access data such that the first map from the at least one site is displayed showing on the first map irrigation zones and status data to the end-user, wherein the status data comprises at least one of environmental, soil, and climate condition data.


18. A method of remote monitoring and controlling landscape or agricultural environments, comprising: establishing, through a server computer system, communication connections over a communications network with client devices operated by end-users, wherein the server computer system is located remotely from multiple different landscape or agricultural environments; receiving data from and controlling operation of at least one irrigation device in each of the multiple landscape or agricultural environments; transmitting over the communication network data to the end-users associated with one or more of the multiple landscape or agricultural environments; receiving, over the communication network, remote control commands or queries from the client devices as directed by the end-users for respective one or more of the at least one irrigation device at one or more of the multiple landscape or agricultural environments; providing, from the server computer system, a configurable user interface to the end-users, and displaying through the user interface a respective dashboard customized by each end-user displaying user selected data and at least a first map; and storing settings for dashboards configured by the end-users, and using the settings for subsequent uses of one or more of the dashboards by the end-users, wherein the user selected data and the first map displayed to the respective end- user correspond to at least one site for which the respective end-user is authorized to access data such that the first map from the at least one site is displayed showing on the map irrigation zones and status data to the respective end-user, wherein the status data comprises at least one of environmental, soil, and climate condition data.
1. A remote monitoring and control system for landscape or agricultural environments, each of the landscape or agricultural environments having at least one device configured to monitor environmental, soil, or climate conditions and/or configured to control irrigation or climate, the remote monitoring and control system comprising: a server computer system located remotely from the landscape or agricultural environments, said server computer system communicatively coupled to at least one irrigation device in each landscape or agricultural environment over a communications network and configured to receive data from and control operation of the at least one irrigation device, said server computer system also coupled to client devices operated by end-users over a communications network and wherein the server computer system is configured to transmit data to and receive remote control commands or queries from respective client devices as directed by the end-users for respective one or more of the at least one irrigation device; wherein said server computer system provides a configurable user interface to the end-users, said user interface comprising a dashboard having a plurality of separate windows that are customized by each end-user to display user selected data and at least a first map from the server computer system, wherein settings for dashboards configured by end-users are stored by the server computer system and used in subsequent log-ins by the end-users, wherein the user selected data and the first map displayed to the end-user correspond to at least one site for which the user is authorized to access data such that the first map from the at least one site is displayed showing on the first map irrigation zones and soil status data together to the end-user.

23. A method of remote monitoring and controlling landscape or agricultural environments, comprising: establishing, through a server computer system, communication connections over a communications network with client devices operated by end-users, wherein the server computer system is located remotely from the landscape or agricultural environments; receiving data from and controlling operation of at least one irrigation device in each of the landscape or agricultural environments; transmitting over the communication network data to the end-users associated with one or more of the landscape or agricultural environments; receiving, over the communication network, remote control commands or queries from the client devices as directed by the end-users for respective one or more of the at least one irrigation device at one or more of the landscape or agricultural environments; providing, from the server computer system, a configurable user interface to the end-users, and displaying through the user interface a dashboard displaying a plurality of separate windows, and customizing the plurality of separate windows as customized by each end-user displaying user selected data and at least a first map from the server computer system; and storing, by the server computer system, settings for dashboards configured by end-users, and using the settings in subsequent log-ins by the end-users, wherein the user selected data and the first map displayed to the end-user correspond to at least one site for which the user is authorized to access data such that the first map from the at least one site is displayed showing on the map irrigation zones and soil status data together to the end-user.


Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have claims 1-20 of the instant application be disclosed by claims 1-24 of U. S. Patent No. 11,163,274.  Claims 1-20 of the instant application therefore are not patently distinct from the claims of U. S. Patent No. 11,163,274 and as such is unpatentable for obviousness-type double patenting.  

8.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U. S. Patent No. 9,829,869.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the corresponding patent claims.

Claims of this instant application
Claims of Patent Number: 9,829,869
1. A remote monitoring and control system for landscape or agricultural environments, each of the landscape or agricultural environments having at least one irrigation device configured to monitor environmental, soil, or climate conditions and/or configured to control irrigation or climate, the remote monitoring and control system comprising: a server computer system located remotely from the landscape or agricultural environments, said server computer system communicatively coupled to at least one irrigation device in each landscape or agricultural environment over a communications network and configured to receive data from and control operation of the at least one irrigation device, said server computer system also coupled to client devices operated by end-users over a communications network and wherein the server computer system is configured to transmit data to and receive remote control commands or queries from respective client devices as directed by the end- users for respective one or more of the at least one irrigation device, wherein said server computer system provides a configurable user interface to the end-users, said user interface comprising a dashboard configured to be customized by each end-user to display user selected data and at least a first map, wherein settings for dashboards configured by end-users are stored and used for subsequent uses of one or more of the dashboards by the end-users, wherein the user selected data and the first map displayed to the end-user correspond to at least one site for which the respective end-user is authorized to access data such that the first map from the at least one site is displayed showing on the first map irrigation zones and status data to the end-user, wherein the status data comprises at least one of environmental, soil, and climate condition data.














1. A remote monitoring and control system for landscape or agricultural environments, each of the landscape or agricultural environments having at least one irrigation device configured to monitor environmental, soil, or climate conditions and/or configured to control irrigation or climate, the remote monitoring and control system comprising: a server computer system located remotely from the landscape or agricultural environments, said server computer system communicatively coupled to at least one irrigation device in each landscape or agricultural environment over a communications network and configured to receive data from and control operation of the at least one irrigation device, said server computer system also coupled to client devices operated by end-users over a communications network and wherein the server computer system is configured to transmit data to and receive remote control commands or queries from respective client devices as directed by the end- users for respective one or more of the at least one irrigation device, wherein said server computer system provides a configurable user interface to the end-users, said user interface comprising a dashboard configured to be customized by each end-user to display user selected data and at least a first map, wherein settings for dashboards configured by end-users are stored and used for subsequent uses of one or more of the dashboards by the end-users, wherein the user selected data and the first map displayed to the end-user correspond to at least one site for which the respective end-user is authorized to access data such that the first map from the at least one site is displayed showing on the first map irrigation zones and status data to the end-user, wherein the status data comprises at least one of environmental, soil, and climate condition data.


1. A remote monitoring and control system for landscape or agricultural environments, each of the landscape or agricultural environments having at least one irrigation device configured to monitor environmental, soil, or climate conditions and/or configured to control irrigation or climate, the remote monitoring and control system comprising: a server computer system located remotely from the landscape or agricultural environments, said server computer system communicatively coupled to at least one irrigation device in each landscape or agricultural environment over a communications network and configured to receive data from and control operation of the at least one irrigation device, said server computer system also coupled to client devices operated by end-users over a communications network and wherein the server computer system is configured to transmit data to and receive remote control commands or queries from respective client devices as directed by the end- users for respective one or more of the at least one irrigation device, wherein said server computer system provides a configurable user interface to the end-users, said user interface comprising a dashboard configured to be customized by each end-user to display user selected data and at least a first map, wherein settings for dashboards configured by end-users are stored and used for subsequent uses of one or more of the dashboards by the end-users, wherein the user selected data and the first map displayed to the end-user correspond to at least one site for which the respective end-user is authorized to access data such that the first map from the at least one site is displayed showing on the first map irrigation zones and status data to the end-user, wherein the status data comprises at least one of environmental, soil, and climate condition data.

1. A remote monitoring and control system for landscape or agricultural environments, each of the landscape or agricultural environments having a sensor network comprising a plurality of sensor nodes for monitoring environmental, soil, or climate conditions and controlling irrigation or climate control systems, the remote monitoring and control system comprising: a server computer system located remotely from the landscape or agricultural environments, said server computer system coupled to the sensor network in each landscape or agricultural environment over a communications network for receiving data from and controlling operation of the sensor nodes in the sensor network, said server computer system also coupled to client devices operated by end-users over a communications network for transmitting data to and receiving remote control commands or queries from the end-users for respective sensor networks; wherein said server computer system provides a configurable user interface to the end-users, said user interface comprising a dashboard having a plurality of separate windows that can be customized by each end-user to display selected data from the server computer system wherein settings for dashboards configured by end-users are stored by the server computer system and used in subsequent log-ins by the end-users; wherein the server computer system communicates with different types of client devices including personal computers and mobile devices, and wherein the server computer system is configured to adapt the dashboard configured by an end-user to the type of client device used by the end-user; wherein the windows in a dashboard can be configured to separately display information on current site status, crop health, events, alerts, pump status, farm management, soil nutrient status, irrigation status or activity, notes, maps, or sensor status; wherein the one or more windows in the dashboard displaying the crop health information includes pest and disease information including risk levels, and wherein the pest and disease information is displayed graphically and is color-coded to indicate risk level or in a table format as specified by an end user.

16. A remote monitoring and control system for landscape or agricultural environments, each of the landscape or agricultural environments having a sensor network comprising a plurality of sensor nodes for monitoring environmental, soil, or climate conditions and controlling irrigation or climate control systems, the remote monitoring and control system comprising: a server computer system located remotely from the landscape or agricultural environments, said server computer system coupled to the sensor network in each landscape or agricultural environment over a communications network for receiving data from and controlling operation of the sensor nodes in the sensor network, said server computer system also coupled to client devices operated by end-users over a communications network for transmitting data to and receiving remote control commands or queries from the end-users for respective sensor networks; wherein said server computer system provides a configurable user interface to the end-users, said user interface comprising a dashboard having a plurality of separate windows that can be customized by each end-user to display selected data from the server computer system wherein settings for dashboards configured by end-users are stored by the server computer system and used in subsequent log-ins by the end-users; wherein the server computer system communicates with different types of client devices including personal computers and mobile devices, and wherein the server computer system is configured to adapt the dashboard configured by an end-user to the type of client device used by the end-user; wherein end-users can configure and store degree day calculations with different thresholds, time spans, and temperature sensors.



17. A remote monitoring and control system for landscape or agricultural environments, each of the landscape or agricultural environments having a sensor network comprising a plurality of sensor nodes for monitoring environmental, soil, or climate conditions and controlling irrigation or climate control systems, the remote monitoring and control system comprising: a server computer system located remotely from the landscape or agricultural environments, said server computer system coupled to the sensor network in each landscape or agricultural environment over a communications network for receiving data from and controlling operation of the sensor nodes in the sensor network, said server computer system also coupled to client devices operated by end-users over a communications network for transmitting data to and receiving remote control commands or queries from the end-users for respective sensor networks; wherein said server computer system provides a configurable user interface to the end-users, said user interface comprising a dashboard having a plurality of separate windows that can be customized by each end-user to display selected data from the server computer system wherein settings for dashboards configured by end-users are stored by the server computer system and used in subsequent log-ins by the end-users; wherein the server computer system communicates with different types of client devices including personal computers and mobile devices, and wherein the server computer system is configured to adapt the dashboard configured by an end-user to the type of client device used by the end-user; wherein end-users can enter notes in the dashboard or in pages accessible through the dashboard using a built-in notepad and attach files to them, wherein said notes can be listed, sorted, and searched through notepad pages and displayed on the dashboard in automated reports, wherein notes stored using mobile devices also store their location's GPS coordinates with the note.


Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have claims 1-20 of the instant application be disclosed by claims 1-17 of U. S. Patent No. 9,829,869.  Claims 1-20 of the instant application therefore are not patently distinct from the claims of U. S. Patent 9,829,869 and as such is unpatentable for obviousness-type double patenting.  

9.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U. S. Patent No. 9,703,275.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the corresponding patent claims.

Claims of this instant application
Claims of Patent Number: 9,703,275
1. A remote monitoring and control system for landscape or agricultural environments, each of the landscape or agricultural environments having at least one irrigation device configured to monitor environmental, soil, or climate conditions and/or configured to control irrigation or climate, the remote monitoring and control system comprising: a server computer system located remotely from the landscape or agricultural environments, said server computer system communicatively coupled to at least one irrigation device in each landscape or agricultural environment over a communications network and configured to receive data from and control operation of the at least one irrigation device, said server computer system also coupled to client devices operated by end-users over a communications network and wherein the server computer system is configured to transmit data to and receive remote control commands or queries from respective client devices as directed by the end- users for respective one or more of the at least one irrigation device, wherein said server computer system provides a configurable user interface to the end-users, said user interface comprising a dashboard configured to be customized by each end-user to display user selected data and at least a first map, wherein settings for dashboards configured by end-users are stored and used for subsequent uses of one or more of the dashboards by the end-users, wherein the user selected data and the first map displayed to the end-user correspond to at least one site for which the respective end-user is authorized to access data such that the first map from the at least one site is displayed showing on the first map irrigation zones and status data to the end-user, wherein the status data comprises at least one of environmental, soil, and climate condition data.



















1. A remote monitoring and control system for landscape or agricultural environments, each of the landscape or agricultural environments having at least one irrigation device configured to monitor environmental, soil, or climate conditions and/or configured to control irrigation or climate, the remote monitoring and control system comprising: a server computer system located remotely from the landscape or agricultural environments, said server computer system communicatively coupled to at least one irrigation device in each landscape or agricultural environment over a communications network and configured to receive data from and control operation of the at least one irrigation device, said server computer system also coupled to client devices operated by end-users over a communications network and wherein the server computer system is configured to transmit data to and receive remote control commands or queries from respective client devices as directed by the end- users for respective one or more of the at least one irrigation device, wherein said server computer system provides a configurable user interface to the end-users, said user interface comprising a dashboard configured to be customized by each end-user to display user selected data and at least a first map, wherein settings for dashboards configured by end-users are stored and used for subsequent uses of one or more of the dashboards by the end-users, wherein the user selected data and the first map displayed to the end-user correspond to at least one site for which the respective end-user is authorized to access data such that the first map from the at least one site is displayed showing on the first map irrigation zones and status data to the end-user, wherein the status data comprises at least one of environmental, soil, and climate condition data.







1. A remote monitoring and control system for landscape or agricultural environments, each of the landscape or agricultural environments having at least one irrigation device configured to monitor environmental, soil, or climate conditions and/or configured to control irrigation or climate, the remote monitoring and control system comprising: a server computer system located remotely from the landscape or agricultural environments, said server computer system communicatively coupled to at least one irrigation device in each landscape or agricultural environment over a communications network and configured to receive data from and control operation of the at least one irrigation device, said server computer system also coupled to client devices operated by end-users over a communications network and wherein the server computer system is configured to transmit data to and receive remote control commands or queries from respective client devices as directed by the end- users for respective one or more of the at least one irrigation device, wherein said server computer system provides a configurable user interface to the end-users, said user interface comprising a dashboard configured to be customized by each end-user to display user selected data and at least a first map, wherein settings for dashboards configured by end-users are stored and used for subsequent uses of one or more of the dashboards by the end-users, wherein the user selected data and the first map displayed to the end-user correspond to at least one site for which the respective end-user is authorized to access data such that the first map from the at least one site is displayed showing on the first map irrigation zones and status data to the end-user, wherein the status data comprises at least one of environmental, soil, and climate condition data.














1. A remote monitoring and control system for landscape or agricultural environments, each of the landscape or agricultural environments having at least one irrigation device configured to monitor environmental, soil, or climate conditions and/or configured to control irrigation or climate, the remote monitoring and control system comprising: a server computer system located remotely from the landscape or agricultural environments, said server computer system communicatively coupled to at least one irrigation device in each landscape or agricultural environment over a communications network and configured to receive data from and control operation of the at least one irrigation device, said server computer system also coupled to client devices operated by end-users over a communications network and wherein the server computer system is configured to transmit data to and receive remote control commands or queries from respective client devices as directed by the end- users for respective one or more of the at least one irrigation device, wherein said server computer system provides a configurable user interface to the end-users, said user interface comprising a dashboard configured to be customized by each end-user to display user selected data and at least a first map, wherein settings for dashboards configured by end-users are stored and used for subsequent uses of one or more of the dashboards by the end-users, wherein the user selected data and the first map displayed to the end-user correspond to at least one site for which the respective end-user is authorized to access data such that the first map from the at least one site is displayed showing on the first map irrigation zones and status data to the end-user, wherein the status data comprises at least one of environmental, soil, and climate condition data.

1. A remote monitoring and control system for landscape or agricultural environments, each of the landscape or agricultural environments having at least one device configured to monitor environmental, soil, or climate conditions and/or configured to control irrigation or climate, the remote monitoring and control system comprising: a server computer system located remotely from the landscape or agricultural environments, said server computer system coupled to at least one device in each landscape or agricultural environment over a communications network for receiving data from and controlling operation of the at least one device, said server computer system also coupled to client devices operated by end-users over a communications network for transmitting data to and receiving remote control commands or queries from the end-users for respective devices; wherein said server computer system provides a configurable user interface to the end-users, said user interface comprising a dashboard having a plurality of separate windows that can be customized by each end-user to display user selected data from the server computer system, wherein settings for dashboards configured by end-users are stored by the server computer system and used in subsequent log-ins by the end-users, wherein the user selected data displayed to the end-user corresponds to at least one site for which the user is authorized to access data such that the data from the at least one site is displayed together to the end-user, wherein the server computer system communicates with different types of client devices including personal computers and mobile devices, wherein the server computer system is configured to adapt the dashboard configured by an end-user to the type of client device used by the end-users; wherein the plurality of separate windows in the dashboard can be configured to separately display information for the at least one site on current site status, crop health, events, alerts, pump status, farm management, soil nutrient status, irrigation status or activity, notes, maps, or sensor status, and wherein one or more windows of the plurality of separate windows in the dashboard displaying the crop health information includes pest and disease information for the at least one site including risk levels.

18. A remote monitoring and control system for landscape or agricultural environments, each of the landscape or agricultural environments having at least one device configured to at least: monitor environmental, soil, or climate conditions or control irrigation or climate, the remote monitoring and control system comprising: a server computer system located remotely from the landscape or agricultural environments, said server computer system coupled to at least one device in each landscape or agricultural environment over a communications network for receiving data from and controlling operation of the at least one device, said server computer system also coupled to client devices operated by end-users over a communications network for transmitting data to and receiving remote control commands or queries from the end-users for respective devices, wherein said server computer system provides a configurable user interface to the end-users, said user interface comprising a dashboard having a plurality of separate windows that can be customized by each end-user to display user selected data from the server computer system, wherein settings for dashboards configured by the end-users are stored by the server computer system and used in subsequent log-ins by the end-users, wherein the user selected data displayed to the end-user corresponds to at least one site for which the user is authorized to access data such that the data from the at least one site is displayed together to the end-user, wherein the server computer system communicates with different types of client devices including personal computers and mobile devices, and wherein the server computer system is configured to adapt the dashboard configured by an end-user to the type of client device used by the end-user, and wherein the end-users can configure and store degree day calculations with different thresholds, time spans, and temperature sensors.

19. A remote monitoring and control system for landscape or agricultural environments, each of the landscape or agricultural environments having at least one device configured to at least: monitor environmental, soil, or climate conditions or control irrigation or climate, the remote monitoring and control system comprising: a server computer system located remotely from the landscape or agricultural environments, said server computer system coupled to at least one device in each landscape or agricultural environment over a communications network for receiving data from and controlling operation of the at least one device, said server computer system also coupled to client devices operated by end-users over a communications network for transmitting data to and receiving remote control commands or queries from the end-users for respective devices, wherein said server computer system provides a configurable user interface to the end-users, said user interface comprising a dashboard having a plurality of separate windows that can be customized by each end-user to display user selected data from the server computer system, wherein settings for dashboards configured by the end-users are stored by the server computer system and used in subsequent log-ins by the end-users, wherein the user selected data displayed to the end-user corresponds to at least one site for which the user is authorized to access data such that the data from the at least one site is displayed together to the end-user, wherein the server computer system communicates with different types of client devices including personal computers and mobile devices, and wherein the server computer system is configured to adapt the dashboard configured by an end-user to the type of client device used by the end-user, wherein the end-users can enter notes in the dashboard or in pages accessible through the dashboard using a built-in notepad and attach files to them, wherein said notes can be listed, sorted, and searched through notepad pages and displayed on the dashboard in automated reports, and wherein notes stored using mobile devices also store their location's GPS coordinates with the note.

20. A remote irrigation monitoring and control system for irrigation environments, each of the irrigation environments having at least one control device configured to control irrigation at the irrigation environment, the system comprising: a server computer system located remotely from the irrigation environments, said server computer system coupled to the at least one control device in each irrigation environment over a communications network for receiving data from and controlling operation of the at least one control device, said server computer system also coupled to client devices operated by end-users over a communications network for transmitting data to and receiving remote control commands or queries from the end-users for respective control devices; wherein said server computer system provides a configurable user interface to the end-users, said user interface comprising a dashboard having a plurality of separate windows that can be customized by each end-user to display user selected data from the server computer system, wherein settings for dashboards configured by end-users are stored by the server computer system and used in subsequent log-ins by the end-users, wherein the user selected data displayed to the end-user corresponds to at least one site for which the user is authorized to access data such that the data from the at least one site is displayed together to the end-user; wherein the server computer system communicates with different types of client devices including personal computers and mobile devices, and wherein the server computer system is configured to adapt the dashboard configured by an end-user to the type of client device used by the end-user; wherein the one or more windows in the dashboard displaying crop health information includes pest and disease information for the at least one site including risk levels.


Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have claims 1-20 of the instant application be disclosed by claims 1-20 of U. S. Patent No. 9,703,275.  Claims 1-20 of the instant application therefore are not patently distinct from the claims of U. S. Patent No. 9,703,275 and as such is unpatentable for obviousness-type double patenting.  

Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Williams et al. (U.S. Publication Number: 2016/0057949) teaches environmental services platform.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJAL GAMI whose telephone number is (571)270-1035.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tejal Gami/
Primary Patent Examiner, Art Unit 2117